Exhibit 10.2

2002 Equity Incentive Plan

Asbury Automotive Group, Inc.

As Amended and Restated Effective July 25, 2007

Section 1. Purpose. The purposes of this Asbury Automotive Group, Inc. 2002
Equity Incentive Plan are to promote the interests of Asbury Automotive Group,
Inc. and its shareholders by (i) attracting and retaining exceptional directors,
officers and other key employees (including prospective officers and key
employees) of the Company and its Subsidiaries and (ii) enabling such
individuals to participate in the long-term growth and financial success of the
Company.

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Committee.

“Award” shall mean any award that is permitted under Section 6 and granted under
the Plan.

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, require
execution or acknowledgment by a Participant.

“Board” shall mean the Board of Directors of the Company.

“Change of Control” shall (i) have the meaning set forth in an Award Agreement,
or (ii) if there is no definition set forth in an Award Agreement, mean an event
or series of events, not including any events occurring prior to or in
connection with an initial public offering of Shares (including the occurrence
of such initial public offering), by which:

 

  (A) during any period of 12 consecutive calendar months, individuals whose
appointment or election to the Board was not endorsed by a majority of the Board
before the date of the appointment or election shall cease to constitute a
majority of the Board;

 

  (B)

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
(a “Reorganization”) or sale or

 

1



--------------------------------------------------------------------------------

 

other disposition of all or substantially all of the assets of the Company to an
entity that is not an affiliate of the Company (a “Sale”), that in each case
requires the approval of the Company’s stockholders under the law of the
Company’s jurisdiction of organization, whether for such Reorganization or Sale
(or the issuance of securities of the Company in such Reorganization or Sale),
unless immediately following such Reorganization or Sale 50% or more of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of (i) the entity
resulting from such Reorganization, or the entity which has acquired all or
substantially all of the assets of the Company (the “Surviving Entity”), or
(ii) if applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of 50% or more of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of the Surviving Entity (the “Parent Entity”), is represented by
the Company’s outstanding securities eligible to vote for the election of the
Board (the “Company Voting Securities”) that were outstanding immediately prior
to such Reorganization or Sale (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale;

 

  (C) any “person” (as such term is defined in Section 13(d) of the Exchange Act
(or any successor section thereto)), corporation or other entity (other than
(i) the Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or an Affiliate, or (iii) any company
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Shares), becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange Act
(or any successor rule thereto)), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then-outstanding securities.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Committee” shall mean the compensation committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan.

 

2



--------------------------------------------------------------------------------

“Company” shall mean Asbury Automotive Group, Inc., together with any successor
thereto.

“Deferred Share Unit” shall mean a deferred share unit Award granted under the
Plan, which represents an unfunded and unsecured promise to deliver Shares in
accordance with the terms of the applicable Award Agreement.

“Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the Shares (or other securities of the Company) or the share price
thereof and causes a change in the per share value of the Shares underlying
outstanding Awards.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exercise Price” shall mean (i) in the case of Options, the price specified in
the applicable Award Agreement as the price-per-Share at which such Share can be
purchased pursuant to the Option or (ii) in the case of SARs, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the Participant.

“Fair Market Value” shall mean, (A) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee and
(B) with respect to the Shares, as of any date, (i) the mean between the high
and low sales prices of the Shares as reported on the composite tape for
securities traded on the New York Stock Exchange for such date (or if not then
trading on the New York Stock Exchange, the mean between the high and low sales
price of the Shares on the stock exchange or over-the-counter market on which
the Shares are principally trading on such date), or, if there were no sales on
such date, on the closest preceding date on which there were sales of Shares or
(ii) in the event there shall be no public market for the Shares on such date,
the fair market value of the Shares as determined in good faith by the
Committee.

“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that (i) is granted under Section 6 of the Plan and (ii) is intended to qualify
for special Federal income tax treatment pursuant to Section 421 and 422 of the
Code, as now constituted or subsequently amended, or pursuant to a successor
provision of the Code, and which is so designated in the applicable Award
Agreement.

“Independent Director” shall mean a member of the Board who is neither (i) an
employee of the Company nor (ii) an employee of any of the Company’s Affiliates.

 

3



--------------------------------------------------------------------------------

“Nonqualified Stock Option” shall mean a right to purchase Shares from the
Company that (i) is granted under Section 6 of the Plan and (ii) is not an
Incentive Stock Option.

“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option or
both, as the context requires.

“Participant” shall mean any director, officer or other key employee (including
any prospective officer or key employee) of the Company or its Subsidiaries
eligible for an Award under Section 5 of the Plan and selected by the Committee
to receive an Award under the Plan.

“Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 6(g) of the
Plan.

“Performance Criteria” shall mean the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goal(s) for a
Performance Period with respect to any Performance Compensation Award under the
Plan.

“Performance Formula” shall mean, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

“Performance Goal” shall mean, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

“Performance Period” shall mean the one or more periods of time as the Committee
may select over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Compensation Award.

“Performance Share Unit” shall mean a performance share unit Award granted under
the Plan, which represents an unfunded and unsecured promise to deliver Shares,
cash, other securities, other Awards or other property upon the attainment of
Performance Goals in accordance with the terms of the applicable Award
Agreement.

“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

 

4



--------------------------------------------------------------------------------

“Plan” shall mean this Asbury Automotive Group, Inc. 2002 Equity Incentive Plan.

“Repricing” shall mean (i) lowering the Exercise Price of an Option or SAR after
it has been granted and (ii) any other action with respect to an Option or an
SAR that is treated as a repricing under (A) generally accepted accounting
principles or (B) any applicable stock exchange rules.

“Restricted Share” shall mean a Share delivered under the Plan that is subject
to certain transfer restrictions, forfeiture provisions and/or other terms and
conditions specified herein and in the applicable Award Agreement.

“Restricted Share Unit” shall mean a restricted share unit Award granted under
the Plan, which represents an unfunded and unsecured promise to deliver Shares,
cash, other securities, other Awards or other property in accordance with the
terms of the applicable Award Agreement.

“Rule 16b-3” shall mean Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act, or any successor rule or regulation thereto as in effect
from time to time.

“SAR” shall mean a stock appreciation right granted under the Plan, which
represents an unfunded and unsecured promise to deliver Shares, cash, other
securities, other Awards or other property equal in value to the excess, if any,
of the Fair Market Value per Share over the Exercise Price per Share of the SAR,
subject to the terms of the applicable Award Agreement.

“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the staff thereof.

“Shares” shall mean the common shares of the Company, $0.01 par value, or such
other securities of the Company (i) into which such common shares shall be
changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction or (ii) as may be
determined by the Committee pursuant to Section 4(b).

“Subsidiary” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.

“Substitute Awards” shall have the meaning specified in Section 4(c).

 

5



--------------------------------------------------------------------------------

Section 3. Administration.

(a) The Plan shall be administered by the Committee. Subject to the terms of the
Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to a Participant and designate those Awards
which shall constitute Performance Compensation Awards, (iii) determine the
number of Shares to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Awards; (v) determine whether, to what extent,
and under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards or other property, or canceled, forfeited, or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; (vi) determine whether, to what extent, and
under what circumstances cash, Shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award (subject to
Section 162(m) of the Code with respect to Performance Compensation Awards)
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (vii) interpret, administer, reconcile any inconsistency,
correct any default and/or supply any omission in the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (viii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (ix) establish and
administer Performance Goals and certify whether, and to what extent, they have
been attained; and (x) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan.

(b) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any shareholder.

(c) No member of the Board, the Committee or any employee of the Company (each
such person, a “Covered Person”) shall be liable for any action taken or omitted
to be taken or any determination made in good faith with respect to the Plan or
any Award hereunder. Each Covered Person shall be indemnified and held harmless
by the Company against and from (i) any loss, cost, liability or expense
(including attorneys’ fees) that may be imposed upon or incurred by such Covered
Person in connection with or resulting from any action, suit or proceeding to
which such Covered Person may be a party or in which such Covered Person may be
involved by reason of any action taken or omitted to be taken under the Plan or
any Award Agreement and (ii) any and all amounts paid by such Covered Person,
with the Company’s approval, in settlement thereof, or paid by such Covered
Person in satisfaction of any judgment in any such action, suit or proceeding
against such Covered Person; provided that the Company shall have the right, at
its own expense, to assume and defend any such action, suit or proceeding and,
once

 

6



--------------------------------------------------------------------------------

the Company gives notice of its intent to assume the defense, the Company shall
have sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to a Covered Person to
the extent that a court of competent jurisdiction in a final judgment or other
final adjudication, in either case not subject to further appeal, determines
that the acts or omissions of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s bad faith, fraud or
willful criminal act or omission or that such right of indemnification is
otherwise prohibited by law. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which Covered Persons may be
entitled under the Company’s Restated Certificate of Incorporation or Restated
Bylaws, as a matter of law, or otherwise, or any other power that the Company
may have to indemnify such persons or hold them harmless.

(d) With respect to any Performance Compensation Award granted under the Plan,
the Plan shall be interpreted and construed in accordance with Section 162(m) of
the Code.

(e) Notwithstanding anything to the contrary contained herein, the Board may, in
its sole discretion, at any time and from time to time, grant Awards to
Independent Directors or administer the Plan with respect to such Awards. In any
such case, the Board shall have all of the authority and responsibility granted
to the Committee herein.

Section 4. Shares Available for Awards.

(a) Shares Available. Subject to adjustment as provided in Section 4(b), (i) the
aggregate number of Shares that may be delivered pursuant to Awards granted
under the Plan shall be 4,750,000; (ii) the maximum number of Shares with
respect to which Options and SARs may be granted to any Participant in any
fiscal year of the Company shall be 350,000; and (iii) the maximum number of
Shares with respect to which all other Awards (i.e., Awards other than Options
and SARs) may be granted to any Participant in any fiscal year of the Company
shall be 175,000. If, after the effective date of the Plan, any Award granted
under the Plan is forfeited, or otherwise expires, terminates or is canceled
without the delivery of Shares, then the Shares covered by such forfeited,
expired, terminated or canceled Award shall again become available to be
delivered pursuant to Awards under the Plan.

(b) Adjustments.

(i) In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), stock split, reverse stock split, reorganization, merger,
consolidation, split-up, combination, repurchase, or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, or other similar corporate
transaction or event, other than an Equity Restructuring, affects the Shares
such that an adjustment is determined by the Committee

 

7



--------------------------------------------------------------------------------

in its discretion to be appropriate or desirable, then the Committee shall, in
such manner as it may deem equitable or desirable, adjust any or all of (i) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted, including
the maximum number of Shares or other securities of the Company (or number and
kind of other securities or property) with respect to which (A) Options and SARs
may be granted to any Participant in any fiscal year of the Company, (B) all
other Awards (i.e., Awards other than Options and SARs) may be granted to any
Participant in any fiscal year of the Company and (C) Performance Compensation
Awards may be granted to any Participant in any fiscal year of the Company and
(ii) the terms of any outstanding Award, including (A) the number of Shares or
other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards or to which outstanding Awards relate
and (B) the Exercise Price with respect to any Award or, if deemed appropriate
or desirable, make provision for a cash payment to the holder of an outstanding
Award in consideration for the cancellation of such Award, including, in the
case of an outstanding Option or SAR, a cash payment to the holder of such
Option or SAR in consideration for the cancellation of such Option or SAR in an
amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Shares subject to such Option or SAR over the
aggregate Exercise Price of such Option or SAR (it being understood that, in
such event, any Option or SAR having a per Share Exercise Price equal to, or in
excess of, the Fair Market Value of a Share subject to such Option or SAR may be
canceled and terminated without any payment or consideration therefor).

(ii) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 4(b)(i) or Section 7(c) :

(A) The number and type of securities or other property subject to each
outstanding Award and the exercise price or grant price thereof, if applicable,
shall be equitably adjusted. The adjustments provided under this
Section 4(b)(ii) shall be nondiscretionary and shall be final and binding on the
affected Participant and the Company.

(B) The Committee shall make such equitable adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of Shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 4(a)).

(c) Substitute Awards. Awards may, in the discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or its Affiliates or a company acquired
by the Company or with which the Company combines (“Substitute Awards”). The
number of Shares underlying any Substitute Awards shall be counted against the
aggregate number of Shares available for Awards under the Plan; provided,
however, that Substitute Awards issued in connection with the assumption of, or
in substitution for, outstanding awards previously granted by an entity that is
acquired by the Company or any of its Subsidiaries or Affiliates through a
merger or acquisition shall not be counted against the aggregate number of
Shares available for Awards under the Plan.

 

8



--------------------------------------------------------------------------------

(d) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of treasury Shares.

Section 5. Eligibility. Any director, officer or other key employee (including
any prospective officer or key employee) of the Company or any of its
Subsidiaries (including any prospective officer or key employee) shall be
eligible to be designated a Participant.

Section 6. Awards.

(a) Types of Awards. Subject to the provisions of the Plan (including, without
limitation, Section 9(q)), Awards may be made under the Plan in the form of
(i) Options, (ii) SARs, (iii) Restricted Shares, (iv) Restricted Share Units,
(v) Deferred Share Units, (vi) Performance Share Units and (vii) other
equity-based or equity-related Awards that the Committee determines are
consistent with the purpose of the Plan and the interests of the Company. Awards
may be granted in tandem with other Awards. No Incentive Stock Option (other
than an Incentive Stock Option that may be assumed or issued by the Company in
connection with a transaction to which Section 424(a) of the Code applies) may
be granted to a person who is not eligible to receive an Incentive Stock Option
under the Code.

(b) Options.

(i) Grant. Subject to the provisions of the Plan (including, without limitation,
Section 9(q)), the Committee shall have sole and complete authority to determine
the Participants to whom Options shall be granted, the number of Shares to be
covered by each Option, whether the Option will be an Incentive Stock Option or
a Nonqualified Stock Option, and the conditions and limitations applicable to
the exercise of the Option. In the case of Incentive Stock Options, the terms
and conditions of such grants shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code and any regulations related
thereto, as may be amended from time to time. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option. If
an Option is intended to be an Incentive Stock Option, and if for any reason
such Option (or any portion thereof) shall not qualify as an Incentive Stock
Option, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a Nonqualified Stock Option appropriately granted
under the Plan; provided that such Option (or portion thereof) otherwise
complies with the Plan’s requirements relating to Nonqualified Stock Options.

(ii) Exercise Price. Except as otherwise established by the Committee at the
time an Option is granted and set forth in the applicable Award Agreement, the
Exercise

 

9



--------------------------------------------------------------------------------

Price of each Share covered by an Option shall be the Fair Market Value of such
Share (determined as of the date the Option is granted); provided, however, that
(A) except as otherwise established by the Committee at the time an Option is
granted and set forth in the applicable Award Agreement, the Exercise Price of
each Share covered by an Option which is granted effective as of the Company’s
initial public offering of Shares shall be the initial public offering price per
Share and (B) the Exercise Price shall not be less than the Fair Market Value of
a Share (determined as of the date the Option is granted). Options are intended
to qualify as “qualified performance-based compensation” under Section 162(m) of
the Code. Repricing of Options granted under the Plan shall not be permitted
without prior shareholder approval, and any action that would be deemed to
result in a Repricing of an Option shall be deemed null and void if any
requisite shareholder approval related thereto is not obtained prior to the
effective time of such action.

(iii) Exercise. Each Option shall be vested and exercisable at such times and
subject to such terms and conditions as the Committee may, in its sole
discretion, specify in the applicable Award Agreement or thereafter. Except as
otherwise specified by the Committee in the Award Agreement, Options shall
become vested and exercisable with respect to one-third of the Shares subject to
such Options on each of the first three anniversaries of the date of grant. The
Committee may impose such conditions with respect to the exercise of Options,
including without limitation, any relating to the application of Federal or
state securities laws, as it may deem necessary or advisable.

(iv) Payment.

(A) No Shares shall be delivered pursuant to any exercise of an Option until
payment in full of the aggregate Exercise Price therefor is received by the
Company. Such payment may be made in cash, or its equivalent, or (x) by
exchanging Shares owned by the Participant (which are not the subject of any
pledge or other security interest and which have been owned by such Participant
for at least 6 months), or (y) if there shall be a public market for the Shares
at such time, subject to such rules as may be established by the Committee,
through delivery of irrevocable instructions to a broker to sell the Shares
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the aggregate Exercise Price, or by a combination
of the foregoing; provided that the combined value of all cash and cash
equivalents and the Fair Market Value of any such Shares so tendered to the
Company as of the date of such tender is at least equal to such aggregate
Exercise Price.

(B) Wherever in this Plan or any Award Agreement a Participant is permitted to
pay the Exercise Price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.

 

10



--------------------------------------------------------------------------------

(v) Expiration. Except as otherwise set forth in the applicable Award Agreement,
each Option shall expire immediately, without any payment, upon the earlier of
(A) the tenth anniversary of the date the Option is granted, or (B) the date the
Participant who is holding the Option ceases to be employed by the Company or
one of its Subsidiaries. In no event may an Option be exercisable after the
tenth anniversary of the date the Option is granted.

(c) SARs.

(i) Grant. Subject to the provisions of the Plan (including, without limitation,
Section 9(q)), the Committee shall have sole and complete authority to determine
the Participants to whom SARs shall be granted, the number of Shares to be
covered by each SAR Award, the Exercise Price thereof and the conditions and
limitations applicable to the exercise thereof. SARs may be granted in tandem
with another Award, in addition to another Award or freestanding and unrelated
to another Award. SARs granted in tandem with or in addition to an Award may be
granted either at the same time as the Award or at a later time.

(ii) Exercise Price. Except as otherwise established by the Committee at the
time an SAR is granted and set forth in the applicable Award Agreement, the
Exercise Price of each Share covered by an SAR shall be the Fair Market Value of
such Share (determined as of the date the SAR is granted); provided, however,
that the Exercise Price shall not be less than the Fair Market Value of a Share
(determined as of the date the SAR is granted). SARs are intended to qualify as
“qualified performance-based compensation” under Section 162(m) of the Code.
Repricing of SARs granted under the Plan shall not be permitted without prior
shareholder approval, and any action that would be deemed to result in a
Repricing of an SAR shall be deemed null and void if any requisite shareholder
approval related thereto is not obtained prior to the effective time of such
action.

(iii) Exercise and Payment. An SAR shall entitle the Participant to receive an
amount equal to the excess, if any, of the Fair Market Value of a Share on the
date of exercise of the SAR over the Exercise Price thereof. The Committee shall
determine, in its sole discretion, whether an SAR shall be settled in cash,
Shares, other securities, other Awards or other property, or a combination of
any of the foregoing.

(iv) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at or after the grant
of an SAR, the term, methods of exercise, methods and form of settlement, and
any other terms and conditions of any SAR. Any such determination by the
Committee may be changed by the Committee from time to time and may govern the
exercise of SARs granted or exercised thereafter. The Committee may impose such
conditions or restrictions on the exercise of any SAR as it shall deem
appropriate or desirable.

 

11



--------------------------------------------------------------------------------

(d) Restricted Shares and Restricted Share Units.

(i) Grant. Subject to the provisions of the Plan (including, without limitation,
Section 9(q)), the Committee shall have sole and complete authority to determine
the Participants to whom Restricted Shares and Restricted Share Units shall be
granted, the number of Restricted Shares and Restricted Share Units to be
granted to each Participant, the duration of the period during which, and the
conditions, if any, under which, the Restricted Shares and Restricted Share
Units may be forfeited to the Company, and the other terms and conditions of
such Awards.

(ii) Transfer Restrictions. Restricted Shares and Restricted Share Units may not
be sold, assigned, transferred, pledged or otherwise encumbered except, in the
case of Restricted Shares, as provided in the Plan or the applicable Award
Agreement. Certificates issued in respect of Restricted Shares shall be
registered in the name of the Participant and deposited by such Participant,
together with a stock power endorsed in blank, with the Company or such other
custodian as may be designated by the Committee or the Company, and shall be
held by the Company or other custodian, as applicable, until such time as the
restrictions applicable to such Restricted Shares lapse. Upon the lapse of the
restrictions applicable to such Restricted Shares, the Company or other
custodian, as applicable, shall deliver such certificates to the Participant or
the Participant’s legal representative.

(iii) Payment. Each Restricted Share Unit shall have a value equal to the Fair
Market Value of a Share. Restricted Share Units shall be paid in cash, Shares,
other securities, other Awards or other property, as determined in the sole
discretion of the Committee, upon the lapse of restrictions applicable thereto,
or otherwise in accordance with the applicable Award Agreement, but in any event
within the period required by Section 409A of the Code such that it qualifies as
a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of the Department of
Treasury regulations.

(iv) Dividends. Dividends paid on any Restricted Shares may be paid directly to
the Participant, withheld by the Company subject to vesting of the Restricted
Shares pursuant to the terms of the applicable Award Agreement, or may be
reinvested in additional Restricted Shares or in additional Restricted Share
Units, as determined by the Committee in its sole discretion.

(e) Other Stock-Based Awards. Subject to the provisions of the Plan (including,
without limitation, Section 9(q)), the Committee shall have the sole and
complete authority to grant to Participants other equity-based or equity-related
Awards (including Deferred Share Units and Performance Share Units) in such
amounts and subject to such terms and conditions as the Committee shall
determine; provided that any such Awards must comply, to the extent deemed
desirable by the Committee, with Rule 16b-3 and applicable law.

(f) Dividend Equivalents. Subject to the provisions of the Plan (including,
without limitation, Section 9(q)), in the sole and complete discretion of the
Committee,

 

12



--------------------------------------------------------------------------------

an Award, other than an Option or SAR, may provide the Participant with
dividends or dividend equivalents, payable in cash, Shares, other securities,
other Awards or other property, on a current or deferred basis, on such terms
and conditions as may be determined by the Committee in its sole discretion,
including, without limitation, payment directly to the Participant, withholding
of such amounts by the Company subject to vesting of the Award, or reinvestment
in additional Shares, Restricted Shares or other Awards

(g) Performance Compensation Awards.

(i) General. The Committee shall have the authority, at the time of grant of any
Award, to designate such Award (other than Options and SARs) as a Performance
Compensation Award in order to qualify such Award as “qualified
performance-based compensation” under Section 162(m) of the Code. Options and
SARs granted under the Plan shall not be included among Awards that are
designated as Performance Compensation Awards under this Section 6(g).

(ii) Eligibility. The Committee will, in its sole discretion, designate within
the first 90 days of a Performance Period (or, if shorter, within the maximum
period allowed under Section 162(m) of the Code) which Participants will be
eligible to receive Performance Compensation Awards in respect of such
Performance Period. However, designation of a Participant eligible to receive an
Award hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 6(g). Moreover, designation of a Participant eligible to receive an
Award hereunder for a particular Performance Period shall not require
designation of such Participant eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other person as a Participant eligible to receive an Award hereunder in such
period or in any other period.

(iii) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply to the Company or any of its
Subsidiaries, Affiliates, divisions or operational units, or any combination of
the foregoing, and the Performance Formula. Within the first 90 days of a
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing.

 

13



--------------------------------------------------------------------------------

(iv) Performance Criteria. Notwithstanding the foregoing, the Performance
Criteria that will be used to establish the Performance Goal(s) shall be based
on the attainment of specific levels of performance of the Company or any of its
Subsidiaries, Affiliates, divisions or operational units, or any combination of
the foregoing, and shall be limited to the following: (1) net income before or
after taxes, (2) earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization), (3) operating income,
(4) earnings per share, (5) return on shareholders’ equity, (6) return on
investment, (7) return on assets, (8) level or amount of acquisitions, (9) share
price, (10) profitability/profit margins, (11) market share, (12) revenues or
sales (based on units and/or dollars), (13) costs, (14) cash flow, (15) working
capital, (16) customer satisfaction and (17) employee satisfaction. The
Performance Criteria may be applied on an absolute basis and/or be relative to
one or more peer companies or indices or any combination thereof. To the extent
required under Section 162(m) of the Code, the Committee shall, within the first
90 days of the applicable Performance Period (or, if shorter, within the maximum
period allowed under Section 162(m) of the Code), define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period.

(v) Performance Goals. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code), or any time thereafter (but only to
the extent the exercise of such authority after such 90-day period (or such
shorter period, if applicable) would not cause the Performance Compensation
Awards granted to any Participant for the Performance Period to fail to qualify
as “qualified performance-based compensation” under Section 162(m) of the Code),
in its sole and absolute discretion, to adjust or modify the calculation of a
Performance Goal for such Performance Period to the extent permitted under
Section 162(m) of the Code (1) in the event of, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event or development
affecting the Company, or any of its Affiliates, Subsidiaries, divisions or
operating units (to the extent applicable to such Performance Goal) or (2) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company or any of its Affiliates, Subsidiaries, divisions or
operating units (to the extent applicable to such Performance Goal), or the
financial statements of the Company or any of its Affiliates, Subsidiaries,
divisions or operating units (to the extent applicable to such Performance
Goal), or of changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange, accounting
principles, law or business conditions.

(vi) Payment of Performance Compensation Awards.

(A) Condition to Receipt of Payment. A Participant must be employed by the
Company on the last day of a Performance Period to be eligible for payment in
respect of a Performance Compensation Award for such Performance Period.
Notwithstanding the foregoing, in the discretion of the Committee, Performance
Compensation Awards may be paid to Participants who have retired or whose
employment has terminated after the beginning of the Performance Period for
which a Performance Compensation Award is made, or to the designee or estate of
a Participant

 

14



--------------------------------------------------------------------------------

who died prior to the last day of a Performance Period, but not unless and until
the Committee has certified attainment of the relevant Performance Goal(s) in
accordance with Section 6(g)(vi)(C).

(B) Limitation. A Participant shall be eligible to receive payments in respect
of a Performance Compensation Award only to the extent that (1) the Performance
Goal(s) for such period are achieved and certified by the Committee in
accordance with Section 6(g)(vi)(C) and (2) the Performance Formula as applied
against such Performance Goal(s) determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period.

(C) Certification. Following the completion of a Performance Period, the
Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, to calculate and certify in writing that amount of the Performance
Compensation Awards earned for the period based upon the Performance Formula.
The Committee shall then determine the actual size of each Participant’s
Performance Compensation Award for the Performance Period and, in so doing, may
apply negative discretion as authorized by Section 6(g).

(D) Negative Discretion. In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Committee may, in
it sole judgment, reduce or eliminate the amount of the Performance Compensation
Award earned under the Performance Formula in the Performance Period.

(E) Timing of Award Payments. The Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
possible following completion of the certifications required by Section 6(g),
but in any event within the period required by Section 409A of the Code such
that it qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4)
of the Department of Treasury regulations, unless the Committee shall determine
that any Performance Compensation Award shall be deferred.

(F) Maximum Award Payable. Notwithstanding any provision contained in this Plan
to the contrary, the maximum Performance Compensation Award that may be granted
to any one Participant under the Plan in any fiscal year of the Company is
175,000 Shares or, in the event the Performance Compensation Award is paid in
cash, other securities, other Awards or other property, the equivalent cash
value of 175,000 Shares on the last day of the Performance Period to which such
Award relates, in each case subject to adjustment as provided in Section 4(b).
Furthermore, any Performance Compensation Award that has been deferred shall not
(between the date as of which the Award is deferred and the payment date)
increase in a manner prohibited by Section 162(m) of the Code.

(G) Discretion. In no event shall any discretionary authority granted to the
Committee by the Plan be used to (x) grant or provide payment in respect of
Performance Compensation Awards for a Performance Period if the Performance
Goals

 

15



--------------------------------------------------------------------------------

for such Performance Period have not been attained, (y) increase a Performance
Compensation Award for any Participant at any time after the first 90 days of
the Performance Period (or, if shorter, the maximum period allowed under
Section 162(m)) or (z) increase a Performance Compensation Award above the
maximum amount payable under Sections 4(a) or 6(g) of the Plan.

Section 7. Amendment and Termination.

(a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue, or
terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without shareholder approval if such approval is necessary to comply with any
tax or regulatory requirement applicable to the Plan; and provided further that
any such amendment, alteration, suspension, discontinuance or termination that
would impair the rights of any Participant or any holder or beneficiary of any
Option theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.

(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would impair the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary.

(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(b) hereof or the occurrence of a Change of Control, but excluding an
Equity Restructuring) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles or law (i) whenever the Committee, in
its sole discretion, determines that such adjustments are appropriate or
desirable, including, without limitation, providing for a substitution or
assumption of Awards, accelerating the exercisability of, lapse of restrictions
on, or termination of, Awards or providing for a period of time for exercise
prior to the occurrence of such event and (ii) if deemed appropriate or
desirable by the Committee, in its sole discretion, by providing for a cash
payment to the holder of an Award in consideration for the cancellation of such
Award, including, in the case of an Option or SAR, a cash payment to the holder
of such Option or SAR in consideration for the cancelation of such Option or SAR
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Shares subject to the Option or SAR over the
aggregate Exercise Price of such Option or SAR (it being understood that, in
such event, any Option or SAR having a per Share Exercise Price equal to, or in
excess of, the Fair

 

16



--------------------------------------------------------------------------------

Market Value of a Share subject to such Option or SAR may be canceled and
terminated without any payment or consideration therefor); provided, however,
that no adjustment pursuant to this Section 7(c) shall be authorized to the
extent that such authority or adjustment would cause an Award designated by the
Committee as a Performance Compensation Award under Section 6(g) of the Plan to
fail to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code.

In the event of (i) a merger of the Company with or into another corporation,
(ii) a merger of any Subsidiary with or into another corporation that requires
the approval of the Company’s stockholders under the law of the Company’s
jurisdiction of organization, or (iii) the sale or disposition of substantially
all of the assets of the Company, each outstanding Option shall either continue
in effect, be assumed or an equivalent option substituted therefor by the
successor corporation or a “parent corporation” (as defined in Section 424(e) of
the Code) or “subsidiary corporation” (as defined in Section 424(f) of the Code)
of the successor corporation. In the event that the Option does not continue in
effect or the successor corporation refuses to assume or substitute for the
Option, the Participant shall fully vest in and have the right to exercise the
Option as to all Shares subject to the Option, including Shares as to which it
would not otherwise be vested or exercisable. If an Option becomes fully vested
and exercisable in lieu of continuation, assumption or substitution as set forth
herein, the Company shall notify the Participant in writing or electronically
that the Option shall be fully vested and exercisable for a period of fifteen
(15) days from the date of such notice, or such shorter period as the Committee
may determine to be reasonable, and the Option shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Option shall
be considered assumed if, following the merger or sale or disposition of assets,
the option confers the right to purchase or receive, for each Share subject to
the Option immediately prior to the merger or sale or disposition of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale or disposition of assets by holders of Shares for each Share
held on the effective date of the transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale or disposition of assets is not
solely common stock of the successor corporation or its “parent corporation” or
“subsidiary corporation”, the Committee may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Option, for each Share subject to the Option, to be solely common stock of
the successor corporation or its “parent corporation” or “subsidiary
corporation” equal in fair market value to the per share consideration received
by holders of Shares in the merger or sale or disposition of assets.

Section 8. Change of Control. Unless otherwise provided in the applicable Award
Agreement, in the event of a Change of Control after the date of the adoption of
this Plan, (a) any outstanding Options and SARs then held by Participants that
are unexercisable or otherwise unvested shall automatically be deemed
exercisable or otherwise vested, as the case may be, as of immediately prior to
such Change of Control and (b) all other outstanding Awards (i.e., other than
Options and SARs) then held by

 

17



--------------------------------------------------------------------------------

Participants that are unexercisable, unvested or still subject to restrictions,
forfeiture or satisfaction of Performance Goals, shall automatically be deemed
exercisable or vested, all restrictions and forfeiture provisions related
thereto shall lapse, and all Performance Goals shall be deemed to have been
satisfied at the target level, as the case may be, as of immediately prior to
such Change of Control.

Section 9. General Provisions.

(a) Nontransferability. Except as otherwise specified in the applicable Award
Agreement, each Award (and any rights and obligations thereunder) shall be
exercisable only by the Participant during the Participant’s lifetime, or, if
permissible under applicable law, by the Participant’s legal guardian or
representative, and no Award (or any rights and obligations thereunder) may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. All terms and conditions of the Plan and all Award Agreements shall
be binding upon any permitted successors and assigns.

(b) No Rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

(c) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement or the rules, regulations, and other requirements of the SEC,
any stock exchange upon which such Shares or other securities are then listed,
and any applicable Federal or state laws, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

(d) Withholding.

(i) A Participant may be required to pay to the Company or any Affiliate and the
Company or any Affiliate shall have the right and is hereby authorized to
withhold from any Award, from any payment due or transfer made under any Award
or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes.

 

18



--------------------------------------------------------------------------------

(ii) Without limiting the generality of clause (i) above, a Participant may
satisfy, in whole or in part, the foregoing withholding liability by delivery of
Shares owned by the Participant (which are not subject to any pledge or other
security interest and which have been owned by the Participant for at least
six months) with a Fair Market Value equal to such withholding liability or by
having the Company withhold from the number of Shares otherwise issuable
pursuant to the exercise of the Option a number of Shares with a Fair Market
Value equal to such withholding liability.

(e) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
but not limited to the effect on such Award of the death, disability or
termination of employment or service of a Participant, and the effect, if any,
of such other events as may be determined by the Committee.

(f) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options restricted stock, shares and other types of Awards provided for
hereunder (subject to shareholder approval if such approval is required), and
such arrangements may be either generally applicable or applicable only in
specific cases.

(g) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of, or in any
consulting relationship to, the Company or any Affiliate, nor shall it be
construed as giving a Participant any rights to continued service on the Board.
Further, the Company or an Affiliate may at any time dismiss a Participant from
employment or discontinue any consulting relationship, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any Award Agreement.

(h) No Rights as Shareholder. No Participant or holder or beneficiary of any
Award shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
In connection with each grant of Restricted Shares, the applicable Award
Agreement shall specify if and to what extent the Participant shall not be
entitled to the rights of a shareholder in respect of such Awards; provided,
however, that Restricted Shares shall, unless otherwise provided in the Award
Agreement, remain subject to the provisions of Section 6(d)(ii) and (iv). Except
as otherwise provided in Section 4(b), Section 7(c) or the applicable Award
Agreement, no adjustments shall be made for dividends or distributions on
(whether ordinary or extraordinary, and whether in cash, Shares, other
securities or other property), or other events relating to, Shares subject to an
Award for which the record date is prior to the date such Shares are delivered.

 

19



--------------------------------------------------------------------------------

(i) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

(j) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(k) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would be in compliance with all applicable requirements of the U.S.
Federal and any other applicable securities laws.

(l) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(m) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(n) Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision. No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in
Section 83(b) of the Code) or under a similar provision of law may be made
unless expressly permitted by the terms of the applicable Award Agreement or by
action of the Committee in writing prior to the making of such election. If an
Award recipient, in connection with the

 

20



--------------------------------------------------------------------------------

acquisition of Shares under the Plan or otherwise, is expressly permitted under
the terms of the applicable Award Agreement or by such Committee action to make
any such election and the Participant makes the election, the Participant shall
notify the Committee of such election within ten days of filing notice of the
election with the Internal Revenue Service or other governmental authority, in
addition to any filing and notification required pursuant to regulations issued
under Section 83(b) of the Code or other applicable provision.

(o) Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code. If any Participant shall make any disposition of
Shares delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) or any successor provision of the Code, such
Participant shall notify the Company of such disposition within ten days
thereof.

(p) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(q) Section 409A. To the extent applicable, the Plan and Award Agreements shall
be interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any Award may be subject to Section 409A of the Code,
the Committee may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (i) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of penalty taxes under Section 409A
of the Code.

Section 10. Term of the Plan.

(a) Effective Date. The Plan shall be effective as of the date of its approval
by the Board.

(b) Expiration Date. No Award shall be granted under the Plan after the tenth
anniversary of the date the Plan is approved under Section 10(a). Unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted hereunder may, and the authority of the Board or the Committee
to amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under any such Award shall, nevertheless continue
thereafter.

 

21